Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 16, 2019

The Court of Appeals hereby passes the following order:

A19A2286. MARK WRIGHT v. THE STATE.

      Following a jury trial, Mark Wright was convicted of malice murder, felony
murder, and aggravated assault. The trial court sentenced Wright to life in prison for
malice murder and merged the remaining counts of the indictment with the malice
murder count. The Supreme Court of Georgia affirmed his convictions following the
trial court’s denial of his motion for new trial. See Wright v. State, 275 Ga. 427 (569
SE2d 537) (2002), overruled in part by Wilson v. State, 277 Ga. 195 (586 SE2d 669)
(2003). In March 2018, Wright filed a motion for out of time appeal. The trial court
denied the motion on April 5, 2019, and Wright filed the instant appeal on May 23,
2019. However, we lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”); accord Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178
(476 SE2d 587) (1996) (the Supreme Court has the ultimate responsibility for
determining appellate jurisdiction).     Accordingly, Wright’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/16/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.